Citation Nr: 0939965	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  08-19 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Cincinnati, 
Ohio


THE ISSUE

Entitlement to payment or reimbursement for inpatient medical 
care provided by Jewish Hospital from February 20, 2008, to 
February 27, 2008.


REPRESENTATION

Appellant represented by:	Cheryl Baggett


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from September 1942 to June 
1943.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a decision by the Department of Veterans Affairs 
(VA) Medical Center in Cincinnati, Ohio.  This appeal has 
been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The claimant and his representative assert that VA should 
reimburse the Veteran for his inpatient medical care at 
Jewish Hospital from February 20, 2008, to February 27, 2008, 
because someone at the VA Medical Center told them VA would 
pay his bills at Jewish Hospital provided VA was provided 
with an itemized bill.  It is also argued that VA should 
reimburse the Veteran for his inpatient medical care because 
the snow storm on the day that the claimant was taken to the 
hospital by an ambulance was so bad that it was too dangerous 
to transport him to the VA Medical Center, which was almost 
12 miles away from his home, when Jewish Hospital was only a 
little over half a mile away.  Next, it is claimed that VA 
should reimburse the Veteran for his inpatient medical care 
because had the claimant gone to the VA Medical Center for 
treatment, instead of Jewish Hospital, VA would have covered 
the cost of his inpatient medical care so why shouldn't VA 
pay for the same treatment he received at Jewish Hospital.  
Lastly, VA should reimburse the Veteran for his inpatient 
medical care because, while part of the bill for the 
inpatient medical care was paid by Medicare, the claimant 
cannot afford to pay the outstanding balance. 

A review of the record on appeal shows that the VA Medical 
Center denied the Veteran's claim because the Veteran had 
insurance coverage at the time of the inpatient medical care 
at Jewish Hospital from February 20, 2008, to February 27, 
2008 - specifically he had Medicare Part A and Part B. 

While the Board regrets the additional delay caused by 
remanding this appeal, we nonetheless find that a remand is 
required when, as in this case, the record is incomplete.  
Specifically, a review of the record on appeal does not 
reveal copies of the complete May 2008 and June 2008 writings 
from the Veteran which acted as the his claims for payment or 
reimbursement of these medical expenses.  Likewise, the 
current record does not include any objective evidence that 
substantiates the VA Medical Centers claim that the Veteran 
had insurance coverage at the time of the inpatient medical 
care at Jewish Hospital.  Therefore, the Board finds that a 
remand is required to obtain this missing evidence.  See Ivey 
v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when 
reference is made to pertinent records, VA is on notice of 
their existence and has a duty to assist the Veteran to 
attempt to obtain them). 

As to prior authorization (i.e., someone at the VA Medical 
Center told the Veteran that VA would pay his bills at Jewish 
Hospital provided they provided itemized bills), the Board 
finds that a remand is also required to search the phone logs 
of the VA Medical Center to see if it contains documentation 
of any phone call with the claimant, either before his 
February 2008 hospitalization at Jewish Hospital or within 72 
hours after his February 29, 2008, hospitalization, and 
whether this log records what was or what was not told the 
claimant about VA paying for his hospitalization.  See 38 
C.F.R. §§ 17.52, 17.53, 17.54 (2009).

As to reimbursement of unauthorized medical expenses under 
38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2009) and 
under 38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-
1003 (2009) (the Millennium Health Care and Benefits Act), 
the Board also finds that a remand is required to obtain a 
medical opinion as to whether the care that the Veteran 
received at Jewish Hospital was rendered in a medical 
emergency as defined by 38 U.S.C.A. § 1728 (i.e., it was of 
such nature that delay would have been hazardous to life or 
health) or as defined the Millennium Health Care and Benefits 
Act (i.e., the treatment was for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health).  If it was in an emergency, an 
opinion is also needed as to when that emergency ended.  

When readjudicating the claim, the agency of original 
jurisdiction should also make a finding as to whether the 
treatment was for a service connected disability or a non-
service-connected disability associated with and held to be 
aggravating an adjudicated service-connected disability; 
whether the Veteran had a total disability permanent in 
nature resulting from a service-connected disability; and 
whether the claimant was a participant in a vocational 
rehabilitation program at the time of the hospitalization.  
See 38 U.S.C.A. § 1728.  The agency of original jurisdiction 
should also consider whether the VA Medical Center was 
feasibly available; whether an attempt to obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable; and whether an 
attempt to use the VA Medical Center before hand would not 
have been considered reasonable by a prudent layperson.  See 
38 C.F.R. §§ 17.120, 17.1002.  

As to the Veterans Millennium Health Care and Benefits Act, 
the Board also notes that the law changed during the pendency 
of the appeal.  See VETERANS' MENTAL HEALTH AND OTHER CARE 
IMPROVEMENTS ACT OF 2008, Pub. L. 110-387, October 10, 2008, 
122 Stat 4110.  Therefore, a remand is also required to 
provide the claimant with notice of this change.  38 C.F.R. 
§ 19.31 (2009). 

Accordingly, the appeal is REMANDED to the AMC/VA Medical 
Center for the following actions:

1.  The AMC/VA Medical Center should 
obtain and associate with the record 
complete copies of the May 2008 and June 
2008 writings from the Veteran which 
acted as the his claims for payment or 
reimbursement of these medical expenses.  
If the records are not available, or if 
the search for the records yields 
negative results, that fact should 
clearly be documented in the claim's file 
and the Veteran notified in writing.  

2.  The AMC/VA Medical Center should 
obtain and associate with the record all 
objective evidence that substantiates the 
VA Medical Centers claim that the Veteran 
had insurance coverage at the time of the 
inpatient medical care at Jewish Hospital 
from February 20, 2008, to February 27, 
2008.  If the records are not available, 
or if the search for the records yields 
negative results, that fact should 
clearly be documented in the claim's file 
and the Veteran notified in writing.  

3.  The AMC/VA Medical Center should 
undertake a search of the phone logs of 
the VA Medical Centers to see if it 
contains documentation of any phone call 
with the claimant, either before his 
February 2008 hospitalization at Jewish 
Hospital or with 72 hours after his 
hospitalization, and whether this log 
records what was or what was not told the 
claimant about VA paying for his 
hospitalization.  All information found 
in these logs should be associated with 
the claim's file.  If the records are not 
available, or if the search for the 
records yields negative results, that 
fact should clearly be documented in the 
claim's file and the Veteran notified in 
writing.  Because these are Federal 
records, if they cannot be secured a 
written unavailability memorandum must be 
prepared and added to the claim's folder.

4.  The AMC/VA Medical Center should 
forward the claim's file to an 
appropriate VA healthcare provider to 
obtain answers to the following 
questions.

a.  Was the Veteran's medical 
condition of such nature that delay 
would have been hazardous to life or 
health?

b.  Was the treatment for a 
condition of such a nature that a 
prudent layperson would have 
reasonably expected that delay in 
seeking immediate medical attention 
would have been hazardous to life or 
health?  

c.  If the examiner answers yes to 
either of the above questions, the 
examiner should also provide an 
opinion as to the date on which the 
medical emergency ended.

5.  Thereafter, the AMC/VA Medical Center 
should readjudicate the claim.  Such 
readjudication should take into account 
whether the Veteran had prior 
authorization for the hospitalization 
under 38 C.F.R. §§ 17.52, 17.53, 17.54 as 
well as entitlement to reimbursement of 
unauthorized medical expenses under 
38 U.S.C.A. § 1728 and the Millennium 
Health Care and Benefits Act (see 38 
U.S.C.A. § 1725).  In readjudicating the 
claim, the agency of original 
jurisdiction should also make a finding 
as to whether the treatment was for a 
service connected disability or a non-
service-connected disability associated 
with and held to be aggravating an 
adjudicated service-connected disability; 
whether the Veteran had a total 
disability permanent in nature resulting 
from a service-connected disability; and 
whether the claimant was a participant in 
a vocational rehabilitation program at 
the time of the hospitalization.  See 
38 U.S.C.A. § 1728.  The agency of 
original jurisdiction should also 
consider whether the VA Medical Center 
was feasibly available; whether an 
attempt to obtain prior VA authorization 
for the services required would not have 
been reasonable, sound, wise, or 
practicable; and whether an attempt to 
use the VA Medical Center before hand 
would not have been considered reasonable 
by a prudent layperson.  If any of the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence received, and any 
evidence not received, and all applicable 
laws and regulations considered pertinent 
to the issue currently on appeal 
including notice of the recent changes to 
the Millennium Health Care and Benefits 
Act.  A reasonable period of time should 
be allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 


Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

